DETAILED ACTION
This action is in response to the amendment filed on 12/28/2021 which was filed in response to the Non-Final Rejection dated 9/29/2021.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Radu et al (USPGPUB 2020/0172675) in view of Jung et al (USPGPUB 2010/0048861).
Regarding claim 1, Radu discloses a polyimide film generated from a solution containing a polyamic acid in a high-boiling, aprotic solvent; wherein the polyamic acid comprises two or more tetracarboxylic acid components and one or more diamine components; and wherein at least one of the tetracarboxylic acid components is a 
Examiner’s note: the other anhydride components of Examples 4, 5, 7, and 8 are aromatic anhydride components/monomers (BPDA, PMDA, ODPA, 6FDA) (see [0276] and Tables 5a-5b). Therefore, since CBDA is an aliphatic anhydride monomer and the content is 40 mol% or 50 mol% in the aforementioned embodiments, the polyamic/polyamide acid formed is a semi-aromatic polyamide acid and the molar number of dianhydrides of the semi-aromatic polyamide acid as a percentage of the total molar number of anhydrides of the copolymerized polyamide acid is 100 mol% (since the copolymerized polyamide acid in these embodiments is the semi-aromatic polyamide acid) (wherein the molar number of dianhydrides of the semi-aromatic polyamide acid is more than 20% of the total molar number of anhydrides of the copolymerized polyamide acid).
Radu is silent with regard to preparing the film via a chemical cyclization method. Radu is silent with regard to a polyimide film having a thickness of 50-80 um.
Jung discloses a polyimide resin that is colorless and transparent, and to a liquid crystal alignment layer and a polyimide film using the same [0001]. Polyimide films can be used in electronic materials and with display materials [0003] [0104]. The thickness of the polyimide film preferably ranges from 10 to 250 um and more preferably 25 to 150 um in consideration of the application field thereof [0054]. The polyimide film can be used in fields requiring transparency including various electronic/display materials [0057].
Radu and Jung are analogous because both disclose transparent polyimide films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust Radu’s film thickness to a range of 25 to 150 um.  One of ordinary skill in the art would have been motivated to adjust Radu’s film thickness to this range because both Radu and Jung disclose transparent, low color polyimide films that can be used in electronic/display applications and Jung discloses such a thickness range based on the application field thereof. Radu discloses that polyimide films can be used in electronic display devices [0004] [0401-403] and the inventive polyimide films have high transparency [0026-30] [0048-51] [0315-318] [0366-377] and low color [0403].
According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of 50-80 um thickness overlaps the prior art range of 25 to 150 um.
Regarding the limitation “A transparent polyimide film prepared from a copolymerized polyamide acid by a chemical cyclization method”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed chemical cyclization method and given that Radu in view of Jung meets the requirements of the claimed composite, the cited prior art clearly meet the requirements of present claim 1.
Regarding claim 2, Radu further discloses various methods of preparing the polyamic acid [0237-246]. In one method, the components are added in part or in whole in any order to the solvent [0245]. In another method, the method comprises first reacting one of the dianhydride components with one of the diamine components giving a first polyamic acid [0246]. Then reacting the other dianhydride component with the other amine component to give a second polyamic acid [0246]. Then combining the amic acids in any one of a number of ways prior to film formation [0246]. The aforementioned inventive examples (i.e., examples 4, 5, 7, and 8) are prepared in a sequential manner wherein the TFMD is added to the solvent first followed by individual dianhydride monomers [0641] [0655-666].
Radu is silent with regard to the copolymerized polyamide acid including both a semi-aromatic polyamide acid and an aromatic polyamide acid.
However, it is evident from the above disclosure that a first and a second polyamic acid can be formed separately and combined prior to film formation. Since Radu’s inventive embodiments use CBDA as the aliphatic anhydride monomer and a limited number of aromatic anhydride monomers (1, 2, or 3 for examples 4, 5, 7, and 8 and between 1 and 3 for embodiments disclosed in Tables 1-2), it is obvious to a 
Regarding claim 3, TFMB is used as the aromatic diamine in the inventive embodiments (see above). The diamine component can be TFMB, BAPB, or BAPS (The transparent polyimide film according to claim 2, wherein the aromatic diamine is 2,2'-bis(trifluoromethyl)benzidine (TFMB), 2,2'-bis[4-(4- aminophenoxyphenyl)]propane (BAPP), 2,2-bis[4-(4- aminophenoxy)phenyl]-1,1,1,3,3,3-hexafluoropropane (HFBAPP), 5(6)- amino-1-(4-aminophenyl)-1,3,3-trimethylindan (TMDA), p- phenylenediamine (PDA), 4,4'-bis(4-aminophenoxyl)biphenyl (BAPB), 2,2'-bis(trifluoromethyl)-4,4'-diaminophenyl ether (6FODA), 4,4'-bis(4- aminophenoxyl)diphenyl sulfone (BAPS), 9,9-bis(4-aminophenyl)fluorene (BAFL), 4,4'-diaminodiphenyl sulfone (44DDS), 4,4'-
Regarding claim 4, the aromatic dianhydride monomer(s) can be 6FDA, ODPA, PMDA, DSDA, BPDA, BTDA, or BPADA (The transparent polyimide film according to claim 2, wherein the aromatic dianhydride is 1,2,4,5-benzenetetracarboxylic anhydride (PMDA), 3,3',4,4'- biphenyltetracarboxylic dianhydride (BPDA), 4,4'-oxydiphthalic anhydride (ODPA), 3,3',4,4'-benzophenonetetracarboxylic dianhydride (BTDA), 3,3,4,4-diphenylsulfone tetracarboxylic anhydride (DSDA), 2,3,3',4'- biphenyltetracarboxylic dianhydride (a-BPDA), 4,4-hexafluoro isopropyl phthalic anhydride (6FDA), or 4,4'-(4,4'-isopropyldiphenoxy)diphthalic anhydride (BPADA)) [0276].

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues on page 5 that the claimed process makes it unnecessary to provide nitrogen flow during preparation of the film and reduces manufacturing costs. 
Examiner’s response: As discussed in the new rejection above, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP 2113. The aforementioned advantages of the claimed method do not appear to affect the structure of the claimed product, i.e., the claimed polyimide film.
Applicant argues on pages 5-6 that Radu’s polyimide film must have a chromaticity larger than 5 when increasing the thickness to 50 um based on the Beer-Lambert Law and its disclosed proportional relationship between absorbance and optical path length (thickness of the film).
Examiner’s response: It is not clear from the Beer-Lambert Law what the relationship is between b*, which is a blue-yellow index, and thickness. In other words, it is not clear that absorbance is proportional to b*. The transmittance should decrease as the thickness increases according to the Beer-Lambert Law, but this doesn’t say anything about b*. According to Giti et al (“Effect of Varying Thickness and Number of Coloring Liquid Applications on the Color of Anatomic Contour Monolithic Zirconia Ceramics”) (non-patent literature of record), b* values increase as thickness decreases 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781